
	
		I
		111th CONGRESS
		1st Session
		H. R. 2318
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Ms. Baldwin (for
			 herself, Mr. Obey,
			 Mr. Kagen,
			 Ms. Moore of Wisconsin,
			 Mr. Ryan of Wisconsin,
			 Mr. Kind, Mr. Sensenbrenner, and
			 Mr. Petri) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of Robert M. La Follette, Sr., in recognition of his important
		  contributions to the Progressive movement, the State of Wisconsin, and the
		  United States.
	
	
		1.Short TitleThis Act may be cited as the Robert
			 M. La Follette, Sr. Commemorative Coin Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Robert M. La Follette, Sr., better known as
			 “Fighting Bob” La Follette, was born more than 150 years ago, on June 14, 1855,
			 in Primrose, Wisconsin.
			(2)Fighting Bob was
			 elected to 3 terms in the United States House of Representatives, 3 terms as
			 Governor of Wisconsin, and 4 terms as a United States Senator.
			(3)Fighting Bob
			 founded the Progressive wing of the Republican Party.
			(4)Fighting Bob was a
			 lifelong supporter of civil rights and women’s suffrage, earning respect and
			 support from such distinguished Americans as Frederick Douglass and Harriet
			 Tubman Upton.
			(5)Fighting Bob
			 helped to make the “Wisconsin Idea” a reality at the Federal and State level,
			 instituting election reforms, environmental conservation, railroad rate
			 regulation, increased education funding, and business regulation.
			(6)Fighting Bob was a
			 principal advocate for the Seventeenth Amendment to the Constitution of the
			 United States, which calls for the election of United States Senators by
			 popular vote.
			(7)Fighting Bob
			 delivered an historic speech, “Free Speech in Wartime”, opposing the public
			 persecution of those who sought to hold their Government accountable.
			(8)Fighting Bob
			 played a key role in exposing the corruption during the Teapot Dome Scandal.
			(9)Fighting Bob and
			 his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The
			 Progressive, a monthly magazine for the Progressive community.
			(10)Fighting Bob ran
			 for the presidency on the Progressive ticket in 1924, winning more than 17
			 percent of the popular vote.
			(11)The Library of
			 Congress recognized Fighting Bob in 1985 by naming the Congressional Research
			 Service reading room in the Madison Building in honor of both Robert M. La
			 Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared
			 commitment to the development of a legislative research service to support the
			 United States Congress.
			(12)Fighting Bob was
			 honored in 1929 with 1 of 2 statues representing the State of Wisconsin in
			 National Statuary Hall in the United States Capitol.
			(13)Fighting Bob was
			 chosen as 1 of “Five Outstanding Senators” by the Special Committee on the
			 Senate Reception Room in 1957.
			(14)A portrait of
			 Fighting Bob was unveiled in the Senate Reception Room in March 1959.
			(15)Fighting Bob was
			 revered by his supporters for his unwavering support of his ideals, and for his
			 tenacious pursuit of a more just and accountable Government.
			3.Coin
			 specifications
			(a)$1 Silver
			 coinsThe Secretary of the
			 Treasury (in this Act referred to as the “Secretary”) shall mint and issue not
			 more than 500,000 $1 coins in commemoration of Robert M. La Follette, Sr., each
			 of which shall—
				(1)weigh 26.73 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under
			 this Act shall be legal tender, as provided in section 5103 of title 31, United
			 States Code.
			(c)Numismatic
			 itemsFor purposes of
			 sections 5134 and 5136 of title 31, United States Code, all coins minted under
			 this Act shall be considered to be numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be developed in consultation with artists
			 from the State of Wisconsin, and shall be emblematic of the life and
			 accomplishments of Robert M. La Follette, Sr.
				(2)Designation and
			 inscriptionsOn each coin
			 minted under this Act, there shall be—
					(A)a designation of the value of the coin;
					(B)an inscription of
			 the year in which the coin is minted; and
					(C)inscriptions of
			 the words “Liberty”, “In God We Trust”, “United States of America”, and “E
			 Pluribus Unum”.
					(b)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)selected by the Secretary, after
			 consultation with artists from the State of Wisconsin and the Commission of
			 Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in uncirculated and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of
			 the United States Mint may be used to strike any particular quality of the
			 coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may
			 issue coins minted under this Act only during the calendar year beginning on
			 January 1, 2011.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins minted under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge
			 provided in subsection (b) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)SurchargesAll sales of coins minted under this Act
			 shall include a surcharge of $10 per coin.
			(c)Bulk
			 salesThe Secretary shall
			 make bulk sales of the coins minted under this Act at a reasonable
			 discount.
			(d)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				7.Distribution of
			 surchargesSubject to section
			 5134(f) of title 31, United States Code, all surcharges received by the
			 Secretary from the sale of coins minted under this Act shall be deposited into
			 the United States Mint Public Enterprise Fund.
		8.Financial
			 assurances
			(a)No net cost to
			 the governmentThe Secretary
			 shall take such actions as may be necessary to ensure that minting and issuing
			 coins under this Act will not result in any net cost to the United States
			 Government.
			(b)Payment for
			 coinsA coin shall not be
			 issued under this Act unless the Secretary has received—
				(1)full payment for the coin;
				(2)security
			 satisfactory to the Secretary to indemnify the United States for full payment;
			 or
				(3)a
			 guarantee of full payment satisfactory to the Secretary from a depository
			 institution whose deposits are insured by the Federal Deposit Insurance
			 Corporation or the National Credit Union Administration Board.
				
